In consolidated actions to recover damages for property loss, defendant appeals from an order and interlocutory judgment (one paper) of the Supreme Court, Nassau County, entered May 8, 1979, which, inter alia, is in favor of plaintiffs, after a jury trial limited to the issue of liability only. Order and interlocutory judgment affirmed, with costs. In this action, which involves the theft of customers’ lists from the appellant, Acme Safe Company, Inc., and the subsequent burglaries of respondents’ homes, foreseeability is indicated by Acme’s notice to its commercial customers of the burglary of its premises and arranging to change the combinations on their safes. However, appellant, even after it learned that residences were being burglarized, failed to take the same precautions with respect to its residential customers. Hopkins, J. P., Lazer, Gibbons and Gulotta, JJ., concur.